Whittle, J.,
delivered the opinion of the court.
This case affords another example of the omission of the record to show that the hills of exception were signed within the time and in the manner prescribed by the statute in force when the judgment was rendered. Code, T904, sec. 3385.
The final order recites the verdict of the jury, the motion of the defendant to set it aside, the action of the court overruling the motion, and the entry of judgment for the plaintiff. It moreover notes the exception of counsel to various rulings of the court, and allows the usual suspension. The order then concludes as follows: “Mem.—Be it remembered that during the progress of the trial of this case, the defendant excepted to sundry rulings of the court, to which rulings the defendant is required to tender its bills of exception within the time and in the manner prescribed by law.”
Section 3385 provides that “any bill of exception may be tendered to the judge, and signed by him, either during the term at which the opinion of the court is announced, to which exception is taken, or in vacation, within thirty days after the end of such term, or at such other time as the parties, by consent entered of record, may agree upon, and any bill of exception so tendered and signed by the judge, as aforesaid, either in term time or vacation, shall be part of the record of the case.” (For the present law on the subject, see Acts 1908, pp. 336-1.)
*652The foregoing statute is mandatory, and unless the' record affirmatively shows that bills of exception were signed in accordance with its provisions, they do not constitute part of the record. That is the tenor of our own decisions, which conform in that respect to the general rule of procedure on the subject.
“A bill of exception, not dated and not containing a statement that it was signed by the presiding judge within the time allowed by orders extending the time for its signing, will not be considered.” Keller v. State, 145 Ala. 680, 40 So. 85.
“Where time is given, extending beyond the term, in which to file a bill of exception, it must be filed within the time limited, or it will constitute no part of the record; and a bill of exception is no part of the record unless the record shows when it was filed.” Port v. Russell, 36 Ind. 60, 10 Am. Rep. 5.
“Where time has been given beyond the term for filing a bill of exception, the transcript must affirmatively show that it was filed within the time limited.” Wiggs v. Koontz, 43 Ind. 430; Toledo, W. & W. R. Co. v. Howe, 68 Ind. 458.
See also 3 Enc. PL & Pr. 474, and authorities cited in note.
If it be permissible to consider the affidavit of the clerk (offered in connection with the motion to exclude the bills of exception), it does not help the case for the plaintiff in error, since it furnishes no information either as to the time of signing pr filing the bills of exception.
The affidavit likewise shows that the words in the printed record, “The bills of exception referred to in the foregoing order are in the words and figures following, to-wit,” do not appear upon the order book nor among the records of the court, nor were they any part of the final order entered in the case; and were inserted by affiant (at what time does not appear) not as part of the order or record, but merely to call attention to what followed.
Thus it appears that the record is silent as to which, if any, of the statutory requirements have been complied with. The bills of exception bear no date, nor is it otherwise made to ap*653pear at what time they were signed or filed, or that they ever became part of the record. All that we have on the subject is the statement of the clerk (made as explained in his affidavit) that the bills of exception copied with the record are the bills of exception referred to in the final order of the court. The clerk, of course, had no authority to make them part of the record, nor does the mere copying by him of unauthenticated bills of exception have that effect. Preston v. The Auditor, 1 Call. 471; Cunningham v. Mitchell, 4 Rand. 189; Imp. Co. v. Kern & Hickson, 80 Va. 589, 592-3; West v. Richmond Ry. &c., Co., 102 Va. 339, 46 S. E. 330; Blackwood Coal Co. v. James, 107 Va. 656, 659, 60 S. E. 90.
These constantly recurring questions in the matter of preparation of records for appeal add emphasis to what was said on that subject by Judge Cardwell in a recent opinion: “It is, perhaps, well to call attention to the fact that more miscarriages, in the effort to bring the rulings of trial courts under review in this court, have occurred in the six years since the amended statute, supra, has been in force than in all the years prior to its passage. And why? Simply because the statute has not, in the cases where the miscarriages have occurred, been strictly followed, as is absolutely necessary in order to confer authority upon the judges of trial courts to sign a bill of exception and make it a part of the record, after the adjournment of the term at which the final judgment in the 'cause is entered.” Battershall v. Roberts, 107 Va. 269, 273, 58 S. E. 588.
In the still more recent case of Buena Vista Extract Works v. Hickman, 108 Va. 665, 62 S. E. 804, it was said: “While we are of opinion that a substantial compliance with the statute appears in this instance, correct practice demands that a bill of exception, not signed during the term at which the opinion of the court is announced to which exception is taken, ought to show that it has been signed within thirty days after the end of such term, or at such other time as the parties by consent entered of record may agree upon.”
*654It follows from these views that the bills of exception in question must be rejected, and the judgment affirmed.